DETAILED ACTION
This action replaces the previous action, as the previous action did not include the finality paragraph.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Nemoto et al (US 8,211,057).
Regarding claim 1, Kanetaka discloses an injection apparatus comprising: a syringe holder 92 on which a syringe 91 filled with a liquid medicine (¶2, ¶5) is mounted (fig 1); a presser 93 configured to push out the liquid medicine from the syringe mounted (fig 1); and an actuator configured to move the presser forward or backward (¶27), the actuator including a feed screw nut 412 including a contact portion (any portion of the nut may contact another structure, currently contacting guide bars in fig 2), a feed screw shaft 411, a motor 3, and a transmission mechanism 41 configured to transmit rotation from the motor to the feed screw shaft (fig 1, ¶25), wherein the feed screw nut, the feed screw shaft, the motor, and the transmission mechanism are housed in a case 21 of the actuator (fig 1); and a case (see arrows in figure below) capable of being housed between a first cover and a second, to house the feed screw nut and the feed screw shaft, and to include a guide contacting the contact portion and guiding the feed screw nut (fig 2).

    PNG
    media_image1.png
    1014
    736
    media_image1.png
    Greyscale

While Kanetaka substantially discloses the invention as claimed, it does not disclose a first cover and a second cover configured to engage with each other, nor to have portions on a first cover side and on a second cover side which portions integrally cover and house the feed screw nut and the feed screw shaft.
Nemoto discloses a similar injection apparatus with first cover and second cover configured to engage with each other (fig 2, see annotated figure below), and its internal components (including the feed screw nut and feed screw shaft) are housed and integrally covered by a first cover side and a second cover side (fig 2).

    PNG
    media_image2.png
    367
    523
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it has a first cover and a second cover configured to engage with each other, and to have portions on a first cover side and on a second cover side which portions integrally cover and house the feed screw nut and the feed screw shaft as taught by Nemoto in order to protect the inner structures (including the case, actuator and holder 92 of Kanetaka) from damage (such as being bumped by a caregiver or patient); it is also simple substitution of one cover for another with predictable results and a reasonable expectation of success.
Regarding claim 2, Kanetaka discloses wherein the case houses the feed screw nut, the feed screw shaft, the motor and the transmission mechanism (fig 1).  
Regarding claim 7, Kanetaka discloses the injection apparatus of claim 1, which includes a front block, a first side block, a second side block, a base block, and a rear block (see below), the front block is screwed to the first side block and the second side block (C in annotated figure).
While Kanetaka substantially discloses the invention as claimed, it does not explicitly disclose the base block is screwed from a rear end surface side of the first side block; the second side block is screwed to the first side block; the base block is screwed from a rear end surface side of the second side block; and the rear block is screwed from a rear end surface side of the base block.
Kanetaka discloses using screws to attach the various parts together and APPEARS to show screws as the attachment means for at least screwing the base block from a rear end surface side of the first side block and screwing the base block from a rear end surface side of the second side block (see A and D in annotated figure) and also likely shows it for screwing the rear block from a rear end surface side of the base block (See E in annotated figure). Regardless, it would have been obvious to one of ordinary skill in the art to utilize screws specifically to attach the various structures of Kanetaka together as Kanetaka already discloses using screws and they are notoriously well-known means of attaching structures together. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the method of Kanetaka such that the base block is screwed from a rear end surface side of the first side block; the base block is screwed from a rear end surface side of the second side block; and the rear block is screwed from a rear end surface side of the base block as suggested by Kanetaka itself as screws are already disclosed by Kanetaka and are notoriously well-known attachment means.
With respect to the second side block is screwed to the first side block, such is not reasonably achievable in the state shown in fig 2; however, one of ordinary skill in the art would appreciate that Kanetaka would not be provided FOR USE in the state shown as it would be too easily damaged and contaminated with the various features exposed. As such, it would have been obvious to provide a larger case to house the various elements in fig 2 (leaving only parts that need to be interacted with uncovered) and it requires routine skill in the art to do so. References are not read in a vacuum but for what they teach one of ordinary skill in the art. For example one could provide a clam-shell housing (two sides) in either rectangular or L-shaped (as the rear of the device appears to project farther than the front of the device) which enclose the structure shown in fig 2 of Kanetaka, similar to Desch’s teaching of providing a larger housing/case to protect components of the device, and attach to and become part of the side blocks (for example a screw hole may be provided where the arrow for the “first side block” in the annotated figure below for attaching one side of the clam shell housing to the rest of fig 2) and attaching the clam-shells together to more strongly enclose and protect the working parts of Kanetaka.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka with larger structures (sides of a clam-shell housing) which attach to (and become part of) the first and second side blocks and which attach to each other (screwing the second side block to the first side block) as part of enclosing the structures of Kanetaka to prevent damage and contamination of the structures shown in fig 2.

    PNG
    media_image3.png
    716
    818
    media_image3.png
    Greyscale

Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Desch et al (US 2015/0157791) and Nemoto et al (US 8,211,057).
Regarding claim 3, while Kanetaka substantially discloses the invention as claimed, it does not disclose a flange member including the contact portion is fixed to the feed screw nut, and wherein the contact portion includes a first contact surface and a second contact surface configured to contact the guide, and a curving surface provided between the first contact surface and the second contact surface.  
Kanetaka does appear to disclose one structure attached to the feed screw nut which assists with maintaining proper orientation of the feed screw nut with respect to the housing (see annotated figure).

    PNG
    media_image4.png
    736
    718
    media_image4.png
    Greyscale

Desch discloses a similar actuator with feed screw nut 830 which interacts with feed screw shaft 850. The feed screw hut 830 includes a flange member 840; said flange member 840 including a contact portion 840B (also bottom of 840, see annotated figure) is fixed to the feed screw nut (fig 53), wherein the case includes a guide 852/1010 configured to contact the contact portion and guide the flange member (fig 57A), and wherein the contact portion includes a first contact surface and a second contact surface at least the first contact surface configured to contact the guide (see annotated figure), and a curving surface provided between the first contact surface and the second contact surface (see annotated figure). The two guides 852/1010 contact and guide the feed screw nut and prevent it from rotating with respect to the case (¶622 and ¶623).

    PNG
    media_image5.png
    348
    649
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it includes a flange member including the contact portion is fixed to the feed screw nut, wherein the case includes a guide configured to contact the contact portion and guide the flange member, and wherein the contact portion includes a first contact surface and a second contact surface configured to contact the guide, and a curving surface provided between the first contact surface and the second contact surface as taught by Desch to assist in maintaining proper orientation of the feed screw nut. This may be done by replacing the current system of Desch (simple substitution) or incorporating some of the existing structures of Desch (for example Desch already appears to disclose a bar similar to 852 in Kanetaka) in said modification. 
Further, as all of the surfaces are located within the case, the combination results in the first contact surface, the second contact surface, and the curving surface facing to an inside surface of the case.
Regarding claim 4, while Kanetaka substantially discloses the invention as claimed, it does not disclose a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the flange member includes a shield part, and the limit detection unit detects the shield part.  
Desch discloses a limit detection unit 1054 configured to detect a limit position of movement of the feed screw nut (¶629), wherein the flange member 800 includes a shield part 1057 (¶629), and the limit detection unit detects the shield part (¶629).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka such that it includes a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the flange member includes a shield part, and the limit detection unit detects the shield part as taught by Desch so that the location of the feed screw nut (and corresponding information such as fluid delivery amount) may be determined.
Regarding claim 5, while Kanetaka substantially discloses the invention as claimed, it does not disclose a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the limit detection unit includes a front side limit detection unit and a rear side limit detection unit.  
Desch discloses a detection unit 1102 which detects the absolute location of a position changing block/feed screw nut 1104 (¶630 and ¶634), the detection unit shown includes four detection units (fig 57B, including a front side and a rear side). One of ordinary skill in the art would appreciate that the detection unit would be most effective if it detected along the entire range of motion of the position changing block/feed screw nut (if it doesn’t already), such that it would also detect the limit positions of movement of the feed screw nut.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka with a limit detection unit configured to detect a limit position of movement of the feed screw nut, wherein the limit detection unit includes a front side limit detection unit and a rear side limit detection unit as taught by Desch so that the location of the feed screw nut (and corresponding information such as fluid delivery amount and whether the syringe is full/empty/partially used) may be determined.
Regarding claim 8, wherein the contact portion includes a contact surface configured to make point contact with the guide located on an inside surface of the case (see combination in claim 3 above and annotated figure associated with claim 3) so as to decrease contact resistance between the contact portion and the guide (see figure above, there is a space between the guide and rest of cutout 840B such that the first surface does not contact the guide on the horizontal (when viewing the figure above) surface, decreasing friction/contact resistance). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanetaka et al (US 2014/0131476) in view of Causey et al (US 2007/0179444) and Nemoto et al (US 8,211,057).
Regarding claim 6, while Kanetaka substantially discloses the invention as claimed, it does not disclose wherein the motor is a coreless motor.
Causey disclose a drug delivery system which uses a coreless motor (¶116).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kanetaka with a coreless motor as taught by Causey as it requires routine skill in the art to choose which type which type of motor to use when both motors are useful for the same purpose, especially as they are equivalents doing the same thing.
Allowable Subject Matter
Claim 9 is allowed. The examiner did not find a teaching or suggestion for modifying closest art Kanetaka, Desch and Nemoto such that the contact surface includes a curving surface and the contact portion makes a point contact with the guide at the top of the curving surface, to do so would require a significant rework of Kanetaka.
Response to Arguments
Applicant’s amendment overcome the previous rejection, but newly introduced secondary reference Nemoto provides the missing limitations. 
Applicant’s remaining arguments are unpersuasive. 
Applicant argues one of ordinary skill in the art would not have any motivation to obtain a larger case other than the frame 21, for preventing the elements from being damaged or contaminated. The examiner disagrees, KSR provides various rationales for combining, including combining prior art elements according to known methods to yield predicable results (a cover which covers more of a device offers more protection), simple substitution of one known element for another to obtain predictable results (substituting one cover for another with the predictable result that it will cover the device) and “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (choosing a cover from a different device that has a different style or amount of device covered is an identified, predictable solution with a reasonable expectation of success).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783